Citation Nr: 0830831	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bursitis of the right shoulder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for epicondylitis of the right elbow.

3.  Entitlement to service connection for bursitis of the 
left shoulder.

4.  Entitlement to service connection for bursitis of the 
left elbow.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to January 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder shows that further development 
is necessary.  At a VA outpatient appointment in December 
2004, the veteran reported that he was receiving medical care 
at Travis Air Force Base.  In August 2005, he informed the RO 
that he had experienced elbow and shoulder pain since his 
separation from service and indicated that he had been 
treated for these conditions by a Dr. Harman at Travis Air 
Force Base.  He provided the RO with an authorization and 
consent form to obtain records of that treatment.  Although 
the veteran did not provide the dates of his treatment, the 
record shows that he retired from active service in January 
1974.  There is no evidence of any attempts by the RO to 
locate the medical records to which the veteran referred. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the medical facilities at Travis Air 
Force Base and request all records pertaining to 
the veteran for the period from January 1974 to 
present.  Any records obtained should be 
associated with the claims file.  If no records 
are found, this should be noted in the claims 
file, along with evidence of the RO's attempts to 
locate the records.

2.  After completion of the foregoing, review the 
record and complete any further development, to 
include VA examinations if necessary.  
Thereafter, readjudicate the issues on appeal.  
If the claims remain denied, the RO should issue 
a supplemental statement of the case and afford 
the veteran an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


